Citation Nr: 1821714	
Decision Date: 04/09/18    Archive Date: 04/19/18

DOCKET NO.  05-41 563	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a bilateral foot disorder.


ATTORNEY FOR THE BOARD

Laura A. Crawford, Associate Counsel


INTRODUCTION

The Veteran served honorably in the United States Marine Corps from October 1964 to November 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 1998 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

In April 2008, July 2010, February 2012, and February 2013, the Board remanded this matter to the Agency of Original Jurisdiction (AOJ) for additional development.

In February 2013, the Board also remanded this matter in order to establish an individual designated to assist the Veteran in his appeal.  In June 2017, the VA received an Authorization for Release of Information form which indicated Mitzi Kinnard and Lisa Webb were the Veteran's Court appointed guardians.  However, no supporting documentation was attached.  In August 2017, an Appointment of Representative Form was submitted and signed by Judy Bauer.  Neither of the submitted forms were signed by the Veteran.  As the Board does not have any official documentation to support who is the appropriate guardian of the Veteran, an official designation of appellant rights has not been made.


FINDINGS OF FACT

1.  In a final July 1984 rating decision, the RO determined that new and material evidence sufficient to reopen a claim of entitlement to service connection for a bilateral foot disorder had not been received.

2.  Evidence received since the July 1984 RO decision is cumulative and redundant of evidence already of record and does not raise a reasonable possibility of substantiating the claim of entitlement to service connection for a bilateral foot disorder. 


CONCLUSIONS OF LAW

1.  The July 1984 rating decision denying reopening of the claim for service connection for a bilateral foot disorder is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.104(a), 20.1103 (2017).

2.  New and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for a bilateral foot disorder has not been submitted; the claim is not reopened. 38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C. § 1131.  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (noting that nexus may be demonstrated by a showing of continuity of symptomatology where the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a)).  
 
The Board acknowledges that the regulation regarding new and material evidence was amended during the course of this appeal.  See 66 Fed. Reg. 45630 (August 29, 2001).  This amendment to 38 C.F.R. § 3156(a) applies only to claims to reopen a finally decided claim received on or after August 29, 2001.  Since the Veteran's 1998 request to reopen this claim was received prior to that date, the amended regulation does not apply.  In this case, new and material evidence means evidence not previously submitted to agency decision makers that bears directly and substantially upon the specific matter under consideration, which is neither cumulative nor redundant, and which by itself or in connection with evidence previously assembled is so significant that it must be considered in order to fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).

In a July 1984 rating decision, the RO denied reopening the Veteran's claim of entitlement to service connection for a bilateral foot disorder because there was no new and material evidence received showing a current diagnosis.  The Veteran was informed of the July 1984 rating decision and of his appeal rights by a letter from the RO dated August 1984.  The Veteran did not appeal the July 1984 rating decision. 

In a February 1998 statement, the Veteran requested to reopen his claim for bunions which he stated underwent a surgical procedure in January 1969.  

In the July 1998 rating decision, the RO noted the Veteran's claim for service connection was previously denied because the Veteran's hallux valgus was identified as a development abnormality and aggravation of the condition was not demonstrated by the medical evidence of record.  The RO found new and material evidence of aggravation of the Veteran's foot condition beyond normal progression was not demonstrated during the Veteran's active duty service.  Such evidence was required to reopen the Veteran's claim for service connection for a bilateral foot deformity. 

In July 2010, June 2012 and February 2013, the Board returned the Veteran's claim to the AOJ in order to obtain any additional treatment which the Veteran had received documenting a current diagnosis of a bilateral foot disorder.  In response the VA has obtained records from the VA medical center and the Veteran's private nursing home facility.  

Service treatment records submitted show the Veteran received treatment for bilateral hallux valgus from December 1967 to March 1969.  However, this evidence is not new nor does it show evidence of aggravation of the condition beyond normal progression during the Veteran's active service.  

Further, the medical records received do not document any diagnosis or treatment for the Veteran's claimed bilateral foot disorder since the 1984 final RO decision.  VAMC treatment records have noted a history of foot deformities and a history of bilateral foot surgery in 1969.  However, these notations are only of a historic nature and show no current treatment for any foot deformities.  The Board notes the Veteran was treated for bilateral severe pitting edema causing deformities of the lower leg, but this treatment is unrelated to the Veteran's claimed bilateral foot deformities due to bunions.  

Accordingly, the Board finds that the evidence received since the July 1984 rating decision, while not previously considered, does not raise a reasonable possibility of substantiating this claim.  The petition to reopen the Veteran's claim for service connection for bilateral foot deformities is denied.  


ORDER

As new and material evidence sufficient to reopen the previously denied claim for service connection for a bilateral foot deformity has not been received, the application to reopen is denied.




____________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


